Wyly, J.
Plaintiffs sued the parish of 'St. Bernard for twenty-seven hundred .dollars, the alleged value of their services as. attorneys at law in defending a suit for said parish. They recovered a judgment, on the *456verdict of a jury, for eighteen hundred dollars, and, being dissatisfied therewith, they appealed. The defendant did not appeal.
“ The police juries of the several parishes and the constituted authorities of incorporated towns and cities in this State shall not hereafter have power to contract any debt or pecuniary liability without fully providing in tho ordinance creating the debt the means of paying the principal and interest of the debt so contracted.” Bevised Statutes, section 2786.
The employment of plaintiffs to defend the suit against the parish was tho creation of a debt, and no provision was made for the payment thereof. The contract was, therefore, invalid. But as the defendant neither appealed nor answered tho appeal praying an amendment of the judgment in its favor, tho judgment must be affirmed.
The request in the brief for an amendment of the judgment so as to reject the demand of plaintiff will not be noticed. Pleadings can not be made in a brief or argument of counsel.
Judgment affirmed.